EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 350 Park Avenue, 14th Floor New York, NY 10022 Supplement Dated September 14, 2015 To Current Prospectus Important Information about Direxion VP Indexed Commodity Strategy Direxion Dynamic VP HY Bond Direxion VP Indexed Managed Futures Strategy This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. Effective October 16, 2015, the Direxion VP Indexed Commodity Strategy, Direxion Dynamic VP HY Bond and Direxion VP Indexed Managed Futures Strategy Subaccounts (the “Subaccounts”) will no longer be available asan investment option under your Contract. The underlying funds of the Subaccounts, the Direxion VP Indexed Commodity Strategy, Direxion Dynamic VP HY Bond and Direxion VP Indexed Managed Futures Strategy (the “Funds”), are expected to be liquidated on or about October 30, 2015. If you have allocated Contract Value to the Subaccounts, you may want to consider transferring your Contract Value to another available subaccount prior to October 30, 2015. Should you choose to request such a transfer, there will be no fees, charges, tax effects, penalties or alteration of your rights for transferring Contract Value from the Subaccounts to another subaccount, and such a transfer will not count toward any transfer limit under your Contract. If a transfer request is not received by the close of business on October 29, 2015, Security Benefit Life Insurance Company will re-allocate Contract Value allocated to the Subaccounts and redemption proceeds received upon the Funds’ liquidation to the Rydex VIF U.S. Government Money Market Subaccount, which invests in the Rydex VIF U.S. Government Money Market Fund. The investment objective of the U.S. Government Money Market Fund is to seek to provide security of principal, high current income, and liquidity. In addition, if you have selected the Subaccounts as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocation, future transactions that would have been allocated to the Subaccounts will be allocated to the Rydex VIF U.S. Government Money Market Subaccount. More detailed information regarding the investment objective, policies, risks, and expenses associated with the Rydex VIF U.S. Government Money Market Fund, and other relevant information, may be found in the respective fund prospectus. The prospectus for an Underlying Fund should be read in conjunction with the Contract Prospectus. You may contact Security Benefit Life Insurance Company or First Security Benefit Life Insurance and Annuity Company of New York to obtain additional information, including a transfer request form or copies of the fund prospectus(es). Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser 7Twelve™ Balanced Portfolio Seeks superior volatility risk-adjusted returns when compared to the bond and equity markets in general. 7Twelve Advisors,LLC AB VPS Dynamic AssetAllocation B Seeks to maximize total return consistent with the Adviser’s determination of reasonable risk. AB AB VPS Global ThematicGrowth B Seeks long-term growth of capital. AB AB VPS Growth andIncome B Seeks long-term growth of capital. AB AB VPS Small/Mid CapValue B Seeks long-term growth of capital. AB Adaptive Allocation Portfolio Seeks tactical allocation. Critical Math Advisors Alger Capital Appreciation S Seeks long-term capital appreciation. Fred Alger Mgmt.,Inc. Alger Large Cap Growth S Seeks long-term capital appreciation. Fred Alger Mgmt.,Inc. ALPS/Alerian Energy Infrastructure III Seeks investment results that correspond generally with price and yield performance of its underlying index, Alerian Energy Infrastructure Index. ALPS Advisors,Inc. American Century VP Income& Growth II Seeks capital growth by investing in common stocks. Income is a secondary objective. American Century Inv.Mgmt., Inc. American Century VP Inflation Protection II Pursues long-term total return using a strategy that seeks to protect against U.S. inflation. American Century Inv.Mgmt., Inc. American Century VP International II Seeks capital growth. American Century Inv.Mgmt., Inc. American Century VP MidCap Value II Seeks long-term capital growth. Income is a secondary objective. American Century Inv.Mgmt., Inc. American Century VPValue II Seeks long-term capital growth. Income is a secondary objective. American Century Inv.Mgmt., Inc. American Funds IS® AssetAllocation 4 Seeks high total return (including income and capital gains) consistent with preservation of capital over the long term. Capital Research andMgmt. Co. American Funds IS® Blue Chip Income and Growth 4 Seeks to produce income exceeding the average yield on U.S. stocks generally and to provide an opportunity for growth of principal consistent with sound common stock investing. Capital Research andMgmt. Co. American Funds IS® Global Bond 4 Seeks, over the long term, a high level of total return consistent with prudent investment management. Capital Research andMgmt. Co. American Funds IS® Global Growth 4 Seeks long-term growth of capital. Capital Research andMgmt. Co. 2 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser American Funds IS® Global Growth and Income 4 Seeks long-term growth of capital while providing current income. Capital Research and Mgmt. Co. American Funds IS® Global Small Capitalization 4 Seeks long-term growth of capital. Capital Research andMgmt. Co. American Funds IS® Growth 4 Seeks growth of capital. Capital Research andMgmt. Co. American Funds IS® Growth-Income 4 Seeks long-term growth of capital and income. Capital Research andMgmt. Co. American Funds IS® International 4 Seeks long-term growth of capital. Capital Research andMgmt. Co. American Funds IS® International Growth andIncome 4 Seeks long-term growth of capital while providing current income. Capital Research andMgmt. Co. American Funds IS® Mortgage 4 Seeks current income and preservation of capital. Capital Research andMgmt. Co. American Funds IS® NewWorld 4 Seeks long-term capital appreciation. Capital Research andMgmt. Co. American Funds IS® U.S. Government/AAA-Rated Securities 4 Seeks a high level of current income consistent with preservation of capital. Capital Research andMgmt. Co. BlackRock Basic ValueV.I. 3 Seeks capital appreciation and, secondarily, income. BlackRock Advisors,LLC BlackRock Capital Appreciation V.I. 3 Seeks long-term growth of capital. BlackRock Advisors,LLC BlackRock Equity Dividend V.I. 3 Seeks long-term total return and current income. BlackRock Advisors,LLC BlackRock Global Allocation V.I. 3 Seeks high total investment return. BlackRock Advisors,LLC BlackRock Global Opportunities V.I. 3 Seeks long-term growth of capital. BlackRock Advisors,LLC BlackRock High Yield V.I. 3 Seeks to maximize total return, consistent with income generation and prudent investment management. BlackRock Advisors,LLC BlackRock Large CapCore V.I. 3 Seeks high total investment return. BlackRock Advisors,LLC BlackRock Large CapGrowth V.I. 3 Seeks long-term capital growth. BlackRock Advisors,LLC Deutsche Capital Growth VIP B Seeks long-term growth of capital. The fund normally invests at least 65% of total assets in equities, mainly common stocks of US companies. The fund generally focuses on established companies that are similar in size to the companies in the S&P 500® Index (generally 500 of the largest companies in the US) or the Russell 1000® Growth Index (generally those stocks among the 1,000 largest US companies that have relatively higher price-to-earnings ratios and higher forecasted growth). Deutsche Inv. Mgmt. Americas Inc. 3 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Deutsche Core Equity VIP B Seeks long-term growth of capital, current income and growth of income. Under normal circumstances, the fund invests at least 80% of total assets, determined at the time of purchase, in equities, mainly common stocks. Although the fund can invest in companies of any size and from any country, it invests primarily in large US companies. Portfolio management may favor securities from different industries and companies at different times. Deutsche Inv. Mgmt. Americas Inc. Deutsche Global GrowthVIP B Seeks long-term capital growth. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in common stocks and other equities of companies throughout the world that portfolio management considers to be “blue chip” companies. Deutsche Inv. Mgmt. Americas Inc. Deutsche Global SmallCap VIP B Seeks above-average capital appreciation over the long term. The fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in common stocks and other equities of small companies throughout the world (companies with market values similar to the smallest 30% of the aggregate market capitalization of the S&P Developed Broad Market Index). The fund may invest up to 20% of total assets in common stocks and other equities of large companies or in debt securities, including up to 5% of net assets in junk bonds (grade BB/Ba and below). The fund may invest in common stocks and other types of equities such as preferred stocks or convertible securities. Deutsche Inv. Mgmt. Americas Inc. Deutsche Government& Agency Securities VIP B Seeks high current income consistent with preservation of capital. Under normal circum­stances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in US government securities and repurchase agreements of US government securities. The fund normally invests all of its assets in securities issued or guaranteed by the US government, its agencies or instrumentalities, except the fund may invest up to 10% of its net assets in cash equivalents, such as money market funds, and short-term bond funds. These securities may not be issued or guaranteed by the US government, its agencies or instrumentalities. Deutsche Inv. Mgmt. Americas Inc. Deutsche High IncomeVIP B Seeks a high level of current income. Under normal circumstances, the fund generally invests at least 65% of net assets, plus the amount of any borrowings for investment purposes, in junk bonds, which are those rated below the fourth highest credit rating category (that is, grade BB/Ba and below). The fund may invest up to 50% of total assets in bonds denominated in US dollars or foreign currencies from foreign issuers. Deutsche Inv. Mgmt. Americas Inc. 4 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Deutsche Large CapValue VIP B Seeks a high rate of total return. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in common stocks and other equity securities of large US companies that are similar in size to the companies in the Russell 1000® Value Index and that portfolio management believes are undervalued. Although the fund can invest in stocks of any economic sector (which is comprised of two or more industries), at times it may emphasize certain sectors, even investing more than 25% of total assets in any one sector. The fund may invest up to 20% of total assets in foreign securities. Deutsche Inv. Mgmt. Americas Inc. Deutsche Small MidCapValue VIP B Seeks long-term capital appreciation. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in under­valued common stocks of small and mid-size US companies. While the fund invests mainly in US stocks, it could invest up to 20% of net assets in foreign securities. The fund’s equity investments are mainly common stocks, but may also include other types of equities such as preferred or convertible stocks. The fund may also invest in initial public offerings and real estate investment trusts. Deutsche Inv. Mgmt. Americas Inc. Dimensional VA Global Bond Portfolio Seeks a market rate of return for a fixed income portfolio with low relative volatility of returns. Dimensional Fund Advisors LP Dimensional VA International SmallPortfolio Seeks long-term capital appreciation. Dimensional Fund Advisors LP Dimensional VA International ValuePortfolio Seeks long-term capital appreciation Dimensional Fund Advisors LP Dimensional VA Short-Term Fixed Portfolio Seeks a stable real return in excess of the rate of inflation with a minimum of risk. Dimensional Fund Advisors LP Dimensional VA U.S. Large Value Portfolio Seeks long-term capital appreciation. Dimensional Fund Advisors LP Dimensional VA U.S. Targeted Value Portfolio Seeks long-term capital appreciation. Dimensional Fund Advisors LP Dreyfus IP Small CapStock Index Service Seeks to match the performance of the Standard& Poor's® SmallCap 600 Index (S&PSmallCap 600 Index). The Dreyfus Corporation Dreyfus IP TechnologyGrowth Service Seeks capital appreciation. The Dreyfus Corporation Dreyfus Stock Index Service Seeks to match the total return of the Standard& Poor's® 500 Composite Stock Price Index (S&P 500® Index). The Dreyfus Corporation Dreyfus VIF Appreciation Service Seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. The Dreyfus Corporation Fayez Sarofim & Co. Dreyfus VIF InternationalValue Service Seeks long-term capital growth. The Dreyfus Corporation Eaton Vance VT Floating-Rate Income Seeks high level of current income. Eaton Vance Management 5 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Eaton Vance VT Large-Cap Value Seeks total return. Eaton Vance Management Federated Fund for U.S. Government SecuritiesII II Seeks current income by investing primarily in a diversified portfolio of U.S. government and government agency securities and mortgage-backed securities. Federated Inv. Mgmt.Co. Federated High IncomeBondII Service Seeks high current income by investing primarily in a professionally managed, diversified portfolio of fixed-income securities. Federated Inv. Mgmt.Co. Fidelity® VIP Balanced Service Class2 Seeks income and capital growth consistent with reasonable risk. Fidelity Mgmt.& Research Co. Fidelity Inv. Money Mgmt., Inc., FMR Co., Inc. and other investment advisers Fidelity® VIP Contrafund® Service Class2 Seeks long-term capital appreciation. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Disciplined Small Cap Service Class2 Seeks capital appreciation. Fidelity Mgmt. & Research Co. Geode Capital Mgmt., LLC andFMR Co., Inc. Fidelity® VIP EmergingMarkets Service Class2 Seeks capital appreciation. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Growth&Income Service Class2 Seeks high total return through a combination of current income and capital appreciation. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Growth Opportunities Service Class2 Seeks capital growth. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP High Income Service Class2 Seeks a high level of current income, while also considering growth of capital. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Index 500 Service Class2 Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Index. Fidelity Mgmt. & Research Co. Geode Capital Mgmt., LLC andFMR Co., Inc. Fidelity® VIP Investment Grade Bond Service Class2 Seeks as high a level of current income as is consistent with the preservation of capital. Fidelity Mgmt. & Research Co. Fidelity Inv. Money Mgmt., Inc. Fidelity® VIP Mid Cap Service Class2 Seeks capital appreciation. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Overseas Service Class2 Seeks long-term growth of capital. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Real Estate Service Class2 Seeks above-average income and long-term capital growth, consistent with reasonable investment risk. The fund seeks to provide a yield that exceeds the composite yield of the S&P 500® Index. Fidelity SelectCo,LLC FMR Co., Inc. and other investment advisers Fidelity® VIP StrategicIncome Service Class2 Seeks a high level of current income. The fund may also seek capital appreciation. Fidelity Mgmt. & Research Co. Fidelity Inv. Money Mgmt., Inc., FMR Co., Inc., FIL Investment Advisors (UK) Ltd. and other investment advisers Franklin Flex Cap GrowthVIP Fund 2 Seeks capital appreciation. Franklin Advisers,Inc. Franklin Growth and Income VIP Fund 2 Seeks capital appreciation with current income as a secondary goal. Franklin Advisers,Inc. Franklin High IncomeVIPFund 2 Seeks a high level of current income with capital appreciation as a secondary goal. Franklin Advisers,Inc. 6 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Franklin Income VIP Fund 2 Seeks to maximize income while maintaining prospects for capital appreciation. Franklin Advisers, Inc. Franklin Large Cap Growth VIP Fund 2 Seeks capital appreciation. Franklin Advisers, Inc. Franklin Mutual Global Discovery VIP Fund 2 Seeks capital appreciation. Franklin Mutual Advisers, LLC Franklin Mutual SharesVIP Fund 2 Seeks capital appreciation, with income as a secondary goal. Franklin Mutual Advisers, LLC Franklin Rising DividendsVIP Fund 2 Seeks long-term capital appreciation, with preservation of capital as an important consideration. Franklin Advisory Services, LLC Franklin Small Cap ValueVIP Fund 2 Seeks long-term total return. Franklin Advisory Services, LLC Franklin Small-Mid Cap Growth VIP Fund 2 Seeks long-term capital growth. Franklin Advisers,Inc. Franklin Strategic IncomeVIP Fund 2 Seeks a high level of current income, with capital appreciation over the long term as a secondary goal. Franklin Advisers,Inc. Franklin U.S. Government Securities VIP Fund 2 Seeks income. Franklin Advisers,Inc. Goldman Sachs VIT Growth Opportunities Service Seeks long-term growth of capital. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT High Quality Floating Rate Service Seeks a high level of current income, consistent with low volatility of principal. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT LargeCap Value Service Seeks long-term capital appreciation. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT MidCap Value Service Seeks long-term capital appreciation. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT SmallCap Equity Insights Service Seeks long-term growth of capital. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT Strategic Growth Service Seeks long-term growth of capital. Goldman Sachs AssetMgmt., L.P. Goldman Sachs VIT Strategic International Equity Service Seeks long-term growth of capital. Goldman Sachs AssetMgmt., L.P. Guggenheim VIF AllCapValue Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF CLS AdvisorOne Global Diversified Equity Seeks long-term growth of capital without regard to current income. Guggenheim Investments Clarke Lanzen Skalla Inv.FirmInc. (NV) Guggenheim VIF CLS AdvisorOne Global Growth Seeks total return, consisting of capital growth and income. Guggenheim Investments Clarke Lanzen Skalla Inv.FirmInc. (NV) Guggenheim VIF CLS AdvisorOne Growth andIncome Seeks a combination of current income and growth of capital. Guggenheim Investments Clarke Lanzen Skalla Inv.FirmInc. (NV) 7 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Guggenheim VIF Floating Rate Strategies Seeks a high level of current income while maximizing total return. Guggenheim Investments Guggenheim VIF Global Managed Futures Strategy Seeks to generate positive total returns over time. Guggenheim Investments Guggenheim VIF High Yield Seeks high current income; capital appreciation is secondary objective. Guggenheim Investments Guggenheim VIF Large Cap Value Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF Long Short Equity Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF Macro Opportunities Seeks total return, comprised of current income and capital appreciation. Guggenheim Investments Guggenheim VIF Managed Asset Allocation Seeks growth of capital and, secondarily, preservation of capital. Guggenheim Investments Guggenheim VIF MidCapValue Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF Multi-Hedge Strategies Seeks long-term capital appreciation with less risk than traditional equity funds. Guggenheim Investments Guggenheim VIF SmallCap Value Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF StylePlus Large Core Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlus Large Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlus Mid Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlus Small Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF TotalReturn Bond Seeks total return, comprised of current income and capital appreciation. Guggenheim Investments Guggenheim VIF WorldEquity Income Seeks total return, comprised of capital appreciation and income. Guggenheim Investments Ibbotson Aggressive Growth ETF Asset Allocation II Seeks capital appreciation. ALPS Advisors, Inc. Ibbotson & Associates, Inc. Ibbotson Balanced ETF Asset Allocation II Seeks capital appreciation and some current income. ALPS Advisors, Inc. Ibbotson & Associates, Inc. Ibbotson Conservative ETF Asset Allocation II Seeks current income and capital appreciation. ALPS Advisors, Inc. Ibbotson & Associates, Inc. Ibbotson Growth ETF Asset Allocation II Seeks capital appreciation. ALPS Advisors, Inc. Ibbotson & Associates, Inc. Ibbotson Income and Growth ETF Asset Allocation II Seeks current income and capital appreciation. ALPS Advisors, Inc. Ibbotson & Associates, Inc. 8 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Invesco V.I. American Franchise Series II Seeks capital growth. Invesco Advisers, Inc. Invesco V.I. American Value Series II Seeks above-average total return over a market cycle of three to five years by investing in common stocks and other equity securities. Invesco Advisers, Inc. Invesco V.I. Balanced-Risk Allocation Series II Seeks total return with a low to moderate correlation to traditional financial market indices. Invesco Advisers, Inc. Invesco V.I. Comstock Series II Seeks capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks. Invesco Advisers, Inc. Invesco V.I. Core Equity Series II Seeks long-term growth of capital. Invesco Advisers, Inc. Invesco V.I. Equity and Income Series II Seeks both capital appreciation and current income. Invesco Advisers, Inc. Invesco V.I. Global Core Equity Series II Seeks long-term capital appreciation by investing primarily in equity securities of issuers throughout the world, including U.S. issuers. Invesco Advisers, Inc. Invesco V.I. Global Health Care Series II Seeks long-term growth of capital. Invesco Advisers, Inc. Invesco V.I. Global Real Estate Series II Seeks total return through growth of capital and current income. Invesco Advisers, Inc. Invesco V.I. GovernmentSecurities Series II Seeks total return, comprised of current income and capital appreciation. Invesco Advisers,Inc. Invesco V.I. Growth andIncome Series II Seeks long-term growth of capital and income. Invesco Advisers,Inc. Invesco V.I. High Yield Series II Seeks total return, comprised of current income and capital appreciation. Invesco Advisers,Inc. Invesco V.I. InternationalGrowth Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. ManagedVolatility Series II Seeks both capital appreciation and current income while managing portfolio volatility. Invesco Advisers,Inc. Invesco V.I. Mid CapCoreEquity Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. MidCapGrowth Series II Seeks capital growth. Invesco Advisers,Inc. Invesco V.I. S&P500Index Series II Seeks investment results that, before expenses, correspond to the total return (i.e., the combi­nation of capital changes and income) of the Standard& Poor’s® 500 Composite Stock Price Index. Invesco Advisers,Inc. Invesco V.I. SmallCapEquity Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Ivy Funds VIP AssetStrategy Seeks total return. Waddell & Reed Inv.Mgmt. Co. Ivy Funds VIP Balanced Seeks total return through a combination of capital appreciation and current income. Waddell & Reed Inv.Mgmt. Co. 9 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Ivy Funds VIP Core Equity Seeks capital growth and appreciation. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Dividend Opportunities Seeks total return. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Energy Seeks capital growth and appreciation. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Global Bond Seeks a high level of current income. Capital appreciation is a secondary objective. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Global Growth Seeks to provide growth of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Global Natural Resources Seeks capital growth and appreciation. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Growth Seeks growth of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP High Income Seeks total return through a combination of high current income and capital appreciation. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP International Core Equity Seeks capital growth and appreciation. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Limited-Term Bond Seeks current income consistent with preservation of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Mid Cap Growth Seeks growth of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Real Estate Securities Seeks total return through capital appreciation and current income. Waddell & Reed Inv. Mgmt. Co. Advantus Capital Mgmt. Ivy Funds VIP Science and Technology Seeks growth of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP Small Cap Growth Seeks growth of capital. Waddell & Reed Inv. Mgmt. Co. Ivy Funds VIP SmallCapValue Seeks capital appreciation. Waddell & Reed Inv.Mgmt. Co. Ivy Funds VIP Value Seeks capital appreciation. Waddell & Reed Inv.Mgmt. Co. Janus Aspen Enterprise Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Forty Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen JanusPortfolio Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Overseas Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Perkins MidCap Value Service Seeks capital appreciation. Janus Capital Mgmt.LLC Perkins Inv. Mgmt. LLC JPMorgan Insurance Trust Core Bond Portfolio 2 Seeks to maximize total return by investing primarily in a diversified portfolio of intermediate- and long-term debt securities. JPMIM 10 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser JPMorgan Insurance Trust Intrepid MidCap Portfolio 2 Seeks long-term capital growth by investing primarily in equity securities of companies with intermediate capitalizations. JPMIM JPMorgan Insurance Trust Small Cap Core Portfolio 2 Seeks capital growth over the long term. JPMIM JPMorgan Insurance Trust US Equity Portfolio 2 Seeks high total return from a portfolio of selected equity securities. JPMIM Lord Abbett Series Bond-Debenture VC VC Seeks high current income and the opportunity for capital appreciation to produce a high total return. Lord, Abbett & Co. LLC Lord Abbett Series Calibrated Dividend Growth VC VC Seeks current income and capital appreciation. Lord, Abbett & Co. LLC Lord Abbett Series Classic Stock VC VC Seeks growth of capital and growth of income consistent with reasonable risk. Lord, Abbett & Co. LLC Lord Abbett Series Developing Growth VC VC Seeks long-term growth of capital. Lord, Abbett & Co. LLC Lord Abbett Series Fundamental Equity VC VC Seeks long-term growth of capital and income without excessive fluctuations in market value. Lord, Abbett & Co. LLC Lord Abbett Series Growth and Income VC VC Seeks long-term growth of capital and income without excessive fluctuations in market value. Lord, Abbett & Co. LLC Lord Abbett Series Growth Opportunities VC VC Seeks capital appreciation. Lord, Abbett & Co. LLC Lord Abbett Series Mid Cap Stock VC VC Seeks capital appreciation through invest­ments, primarily in equity securities, which are believed to be undervalued in the marketplace. Lord, Abbett & Co. LLC Lord Abbett Series Total Return VC VC Seeks income and capital appreciation to produce a high total return. Lord, Abbett & Co. LLC Lord Abbett Series Value Opportunities VC VC Seeks long-term capital appreciation. Lord, Abbett & Co. LLC MFS® VIT Emerging Markets Equity Service Seeks capital appreciation. Massachusetts Fin. Srvcs. Co. MFS® VIT Global Tactical Allocation Service Seeks total return. Massachusetts Fin. Srvcs. Co. MFS® VIT High Yield Service Seeks total return with an emphasis on high current income, but also considering capital appreciation. Massachusetts Fin. Srvcs. Co. MFS® VIT II MA Investors Growth Stock Service Seeks capital appreciation. Massachusetts Fin.Srvcs. Co. MFS® VIT II Research International Service Seeks capital appreciation. Massachusetts Fin.Srvcs. Co. MFS® VIT InternationalValue Service Seeks capital appreciation. Massachusetts Fin.Srvcs. Co. MFS® VIT Investors Trust Service Seeks capital appreciation. Massachusetts Fin.Srvcs. Co. MFS® VIT New Discovery Service Seeks capital appreciation. Massachusetts Fin.Srvcs. Co. 11 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser MFS® VIT Research Service Seeks capital appreciation. Massachusetts Fin. Srvcs. Co. MFS® VIT Total Return Service Seeks total return. Massachusetts Fin. Srvcs. Co. MFS® VIT Total Return Bond Service Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Fin. Srvcs. Co. MFS® VIT Utilities Service Seeks total return. Massachusetts Fin. Srvcs. Co. Morgan Stanley UIF Emerging Markets Debt II Seeks high total return. Morgan Stanley Inv. Mgmt. Inc. Morgan Stanley UIF Emerging Markets Equity II Seeks long-term capital appreciation. Morgan Stanley Inv. Mgmt. Inc. Morgan Stanley Inv. Mgmt. Ltd Neuberger Berman AMT Guardian I Seeks long-term growth of capital; current income is a secondary goal. Neuberger Berman Mgmt. LLC Neuberger Berman LLC Neuberger Berman AMT Socially Responsive S Seeks long-term growth of capital by investing primarily in securities of companies that meet the Fund’s financial criteria and social policy. Neuberger Berman Mgmt. LLC Neuberger Berman LLC Oppenheimer Global Fund/VA Service Seeks capital appreciation. OFI Global Asset Mgmt., Inc. OppenheimerFunds, Inc. Oppenheimer Global Strategic Income Fund/VA Service Seeks total return. OFI Global Asset Mgmt., Inc. OppenheimerFunds, Inc. Oppenheimer International Growth Fund/VA Service Seeks capital appreciation. OFI Global Asset Mgmt., Inc. OppenheimerFunds, Inc. Oppenheimer Main Street Small Cap Fund®/VA Service Seeks capital appreciation. OFI Global Asset Mgmt., Inc. OppenheimerFunds, Inc. PIMCO VIT All Asset Advisor Seeks maximum real return, consistent with preservation of real capital and prudent invest­ment management. Pacific Inv. Mgmt. Co. LLC Research Affiliates, LLC PIMCO VIT Commodity­RealReturn Strategy Advisor Seeks maximum real return, consistent with prudent investment management. Pacific Inv. Mgmt. Co. LLC PIMCO VIT Emerging Markets Bond Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co. LLC PIMCO VIT Foreign Bond (Unhedged) Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co. LLC PIMCO VIT Global Bond (Unhedged) Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co. LLC PIMCO VIT Global Multi-Asset Managed Allocation Advisor Seeks total return which exceeds that of a blend of 60% MSCI World Index/40% Barclays U.S. Aggregate Index. Pacific Inv. Mgmt. Co. LLC PIMCO VIT High Yield Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Low Duration Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Real Return Advisor Seeks maximum real return, consistent with preservation of real capital and prudent invest­ment management. Pacific Inv. Mgmt. Co.LLC 12 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser PIMCO VIT Short-Term Advisor Seeks maximum current income, consistent with preservation of capital and daily liquidity. Pacific Inv. Mgmt. Co. LLC PIMCO VIT Total Return Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co. LLC Pioneer Bond VCT II Seeks current income from an investment grade portfolio with due regard to preservation of capital and prudent investment risk. Pioneer Inv. Mgmt., Inc. Pioneer Emerging Markets VCT II Seeks long-term growth of capital. Pioneer Inv. Mgmt., Inc. Pioneer Equity Income VCT II Seeks current income and long-term growth of capital from a portfolio consisting primarily of income producing equity securities of U.S. corporations. Pioneer Inv. Mgmt., Inc. Pioneer High Yield VCT II Seeks to maximize total return through a combi­nation of income and capital appreciation. Pioneer Inv. Mgmt., Inc. Pioneer Real Estate Shares VCT II Seeks long-term growth of capital. Pioneer Inv. Mgmt., Inc. Pioneer Strategic Income VCT II Seeks a high level of current income. Pioneer Inv. Mgmt., Inc. Power Income VIT 2 Seeks total return from income and capital appreciation with capital preservation as a secondary objective. W.E. Donoghue & Co. Inc. Probabilities Fund 2 Seeks capital appreciation. Co-Advised by: Probabilities Fund Mgmt., LLC and Princeton Fund Advisors, LLC Putnam VT Absolute Return 500 IB Seeks a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Putnam Inv. Mgmt., LLC The Putnam Advisory Co., LLC Putnam VT Capital Opportunities IB Seeks long-term growth of capital. Putnam Inv. Mgmt., LLC Putnam VT Diversified Income IB Seeks as high a level of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital. Putnam Inv. Mgmt., LLC Putnam VT Equity Income IB Seeks capital growth and current income. Putnam Inv. Mgmt., LLC Putnam VT Global Asset Allocation IB Seeks long-term return consistent with preservation of capital. Putnam Inv. Mgmt., LLC The Putnam Advisory Co., LLC Putnam VT Growth Opportunities IB Seeks capital appreciation. Putnam Inv. Mgmt., LLC Putnam VT High Yield IB Seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. Putnam Inv. Mgmt.,LLC Putnam VT Income IB Seeks high current income consistent with what Putnam Investment Management, LLC believes to be prudent risk. Putnam Inv. Mgmt.,LLC Putnam VT Investors IB Seeks long-term growth of capital and any increased income that results from this growth. Putnam Inv. Mgmt.,LLC 13 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Putnam VT Voyager IB Seeks capital appreciation. Putnam Inv. Mgmt., LLC Rydex VIF Banking Seeks capital appreciation by investing in companies that are involved in the banking sector, including commercial banks (and their holding companies) and savings and loan institutions. Guggenheim Investments Rydex VIF Basic Materials Seeks capital appreciation by investing in companies engaged in the mining, manufacture, or sale of basic materials, such as lumber, steel, iron, aluminum, concrete, chemicals and other basic building and manufacturing materials. Guggenheim Investments Rydex VIF Biotechnology Seeks capital appreciation by investing in companies that are involved in the biotech­nology industry, including companies involved in research and development, genetic or other biological engineering, and in the design, manufacture, or sale of related biotechnology products or services. Guggenheim Investments Rydex VIF Commodities Strategy Seeks investment results that correlate to the performance of S&P GSCI™ Commodity Index. Guggenheim Investments Rydex VIF Consumer Products Seeks capital appreciation by investing in companies engaged in manufacturing finished goods and services both domestically and internationally. Guggenheim Investments Rydex VIF Dow 2x Strategy Seeks returns that match the performance, before fees and expenses, of a specific bench­mark on a daily basis. The current benchmark is 200% of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Electronics Seeks capital appreciation by investing in companies that are involved in the electronics sector, including semiconductor manufacturers and distributors, and makers and vendors of other electronic components and devices. Guggenheim Investments Rydex VIF Energy Seeks capital appreciation by investing in companies involved in the energy field, including the exploration, production, and development of oil, gas, coal and alternative sources of energy. Guggenheim Investments Rydex VIF Energy Services Seeks capital appreciation by investing in companies that are involved in the energy services field, including those that provide services and equipment in the areas of oil, coal, and gas exploration and production. Guggenheim Investments Rydex VIF Europe 1.25xStrategy Seeks investment results that correlate, before fees and expenses, to 125% of the fair value of the STOXX 50® Index. Guggenheim Investments Rydex VIF FinancialServices Seeks capital appreciation by investing in companies that are involved in the financial services sector. Guggenheim Investments 14 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Government Long Bond 1.2x Strategy Seeks investment results that correspond, before fees and expenses, to a benchmark for U.S. Government securities on a daily basis. The fund’s current benchmark is 120% of the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Health Care Seeks capital appreciation by investing in companies that are involved in the health care industry. Guggenheim Investments Rydex VIF Internet Seeks capital appreciation by investing in companies that provide products or services designed for or related to the Internet. Guggenheim Investments Rydex VIF Inverse Dow 2x Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Government Long Bond Strategy Seeks total returns that inversely correlate, before fees and expenses, to the price move­ments of a benchmark for U.S. Treasury debt instruments or futures contracts on a specified debt instrument on a daily basis. The fund’s current benchmark is the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Mid-Cap Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P MidCap 400 Index. The fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse NASDAQ-100® Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the NASDAQ-100 Index®. The fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Russell2000® Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is the inverse (opposite) of the performance of the Russell 2000® Index. The fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments 15 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Inverse S&P 500 Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P 500® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Japan 2x Strategy Seeks investment results that correlate, before fees and expenses, to 200% of the fair value of the Nikkei 225 Stock Average. Guggenheim Investments Rydex VIF Leisure Seeks capital appreciation by investing in companies engaged in leisure and entertain­ment businesses. Guggenheim Investments Rydex VIF Mid-Cap 1.5x Strategy Seeks investment results that correlate, before fees and expenses, the performance of a specific benchmark for mid-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P MidCap 400® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF NASDAQ-100® Seeks investment results that correspond, before fees and expenses, to a benchmark for over-the-counter securities on a daily basis. The fund’s current benchmark is the NASDAQ-100 Index®. Guggenheim Investments Rydex VIF NASDAQ-100® 2x Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is 200% of the performance of the NASDAQ-100 Index®. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Nova Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P 500® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF PreciousMetals Seeks capital appreciation by investing in U.S. and foreign companies that are involved in the precious metals sector, including exploration, mining, production and development, and other precious metals related services. Guggenheim Investments Rydex VIF Real Estate Seeks capital appreciation by investing in companies that are involved in the real estate industry, including real estate investment trusts. Guggenheim Investments Rydex VIF Retailing Seeks capital appreciation by investing in companies engaged in merchandising finished goods and services, including department stores, mail order operations and other companies involved in selling products to consumers. Guggenheim Investments Rydex VIF Russell 2000® 1.5x Strategy Seeks investment results that correlate, before fees and expenses, to the performance of a specific benchmark for small-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the Russell 2000® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 16 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Russell 2000® 2x Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the Russell 2000® Index. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF S&P 500 2x Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the S&P 500 Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF S&P 500 Pure Growth Seeks investment results that match, before fees and expenses, the performance of a benchmark for large-cap growth securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Growth Index. Guggenheim Investments Rydex VIF S&P 500 Pure Value Seeks investment results that match, before fees and expenses, the performance of a benchmark for large-cap value securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Value Index. Guggenheim Investments Rydex VIF S&P MidCap 400 Pure Growth Seeks investment results that match, before fees and expenses, the performance of a benchmark for mid-cap growth securities on a daily basis. The Fund’s current benchmark is the S&P MidCap 400 Pure Growth Index. Guggenheim Investments Rydex VIF S&P MidCap 400 Pure Value Seeks investment results that match, before fees and expenses, the performance of a benchmark for mid-cap value securities on a daily basis. The fund’s current benchmark is the S&P MidCap 400 Pure Value Index. Guggenheim Investments Rydex VIF S&P SmallCap600 PureGrowth Seeks investment results that match, before fees and expenses, the performance of a benchmark for small-cap growth securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Growth Index. Guggenheim Investments Rydex VIF S&P SmallCap600 PureValue Seeks investment results that match, before fees and expenses, the performance of a benchmark for small-cap value securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Value Index. Guggenheim Investments Rydex VIF Strengthening Dollar 2x Strategy Seeks investment results that match the performance of a specific benchmark, before fees and expenses, on a daily basis. The fund’s current benchmark is 200% of the performance of the U.S. Dollar Index®. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Technology Seeks capital appreciation by investing in companies that are involved in the technology sector, including computer software and service companies, semiconductor manufacturers, networking and telecommunications equipment manufacturers, PC hardware and peripherals companies. Guggenheim Investments Rydex VIF Telecommunications Seeks capital appreciation by investing in companies engaged in the development, manufacture, or sale of communications services or communications equipment. Guggenheim Investments 17 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Transportation Seeks capital appreciation by investing in companies engaged in providing transport­tation services or companies engaged in the design, manufacture, distribution, or sale of transportation equipment. Guggenheim Investments Rydex VIF U.S. Government Money Market Seeks security of principal, high current income, and liquidity. Guggenheim Investments Rydex VIF Utilities Seeks capital appreciation by investing in companies that operate public utilities. Guggenheim Investments Rydex VIF Weakening Dollar 2x Strategy Seeks investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the performance of the U.S. Dollar Index®. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments SEI VP Balanced Strategy III Seeks capital appreciation while maintaining broad equity and fixed income market participation. SIMC SEI VP Conservative Strategy III Seeks to manage risk of loss while providing the opportunity for modest capital appreciation. SIMC SEI VP Defensive Strategy III Seeks to manage risk of loss while providing current income and opportunity for limited capital appreciation. SIMC SEI VP Market Growth Strategy III Seeks capital appreciation while maintaining broad equity and fixed income market participation. SIMC SEI VP Market PlusStrategy III Seeks long-term capital appreciation. SIMC SEI VP Moderate Strategy III Seeks capital appreciation, while managing the risk of loss. SIMC T. Rowe Price Blue ChipGrowth II Seeks long-term capital growth. Income is a secondary objective. T. Rowe Price Associates, Inc. T. Rowe Price EquityIncome II Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price HealthSciences II Seeks long-term capital appreciation. T. Rowe Price Associates, Inc. T. Rowe Price Limited-Term Bond II Seeks a high level of income consistent with moderate fluctuations in principal value. T. Rowe Price Associates, Inc. Templeton Developing Markets VIP Fund 2 Seeks long-term capital appreciation. Templeton Asset Mgmt. Ltd. Templeton Foreign VIPFund 2 Seeks long-term capital growth. Templeton Inv. Counsel, LLC Templeton Global BondVIP Fund 2 Seeks high current income, consistent with preservation of capital, with capital appreciation as a secondary consideration. Franklin Advisers, Inc. Templeton Growth VIPFund 2 Seeks long-term capital growth. Templeton Global Advisors Ltd. Third Avenue Value Seeks long-term capital appreciation. Third Avenue Mgmt.LLC 18 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Transparent Value Directional Allocation VI II Seeks investment results that, before fees and expenses, correspond generally to the perfor­mance of the Transparent Value Directional Allocation IndexSM (the "Directional Allocation Index"). Guggenheim Partners Inv. Mgmt., LLC Transparent Value Advisors, LLC Van Eck VIP Global Gold S Seeks long-term capital appreciation by investing in common stocks of gold-mining companies. The Fund may take current income into consideration when choosing investments. Van Eck Assocs. Corp. Van Eck VIP Global Hard Assets S Seeks long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. Van Eck Assocs. Corp. Virtus International Series A Seeks high total return consistent with reasonable risk. Virtus Inv. Advisers, Inc. Aberdeen Virtus Multi-Sector Fixed Income Series A Seeks long-term total return. Virtus Inv. Advisers, Inc. Newfleet Asset Mgmt. Virtus Equity Trend Series A Seeks long-term capital appreciation. Virtus Inv. Advisers, Inc. Euclid Advisors LLC Virtus Real Estate Securities Series A Seeks capital appreciation and income with approximately equal emphasis. Virtus Inv. Advisers, Inc. Duff & Phelps Virtus Small-Cap Growth Series A Seeks long-term capital growth. Virtus Inv. Advisers, Inc. Kanye Anderson Rudnick Virtus Strategic Allocation Series A Seeks high total return over an extended period of time consistent with prudent investment risk. Virtus Inv. Advisers, Inc. Euclid Advisors Voya MidCap Opportunities Portfolio S2 Seeks long-term capital appreciation. Voya Inv., LLC Voya Inv. Mgmt. Co. LLC VY Clarion Global Real Estate Portfolio S2 Seeks high total return consisting of capital appreciation and current income. Voya Inv., LLC CBRE Clarion Securities LLC VY Clarion Real Estate Portfolio S2 Seeks total return including capital appreciation and current income. Directed Svcs. LLC CBRE Clarion Securities LLC Wells Fargo Advantage International Equity VT 2 Seeks long-term capital appreciation. Wells Fargo Funds Mgmt., LLC Wells Capital Mgmt., Inc. Wells Fargo Advantage Intrinsic Value VT 2 Seeks long-term capital appreciation. Wells Fargo Funds Mgmt., LLC Metropolitan West CapitalMgmt.,Inc. Wells Fargo Advantage Omega Growth VT 2 Seeks long-term capital appreciation. Wells Fargo Funds Mgmt., LLC Wells Capital Mgmt., Inc. Wells Fargo Advantage Opportunity VT 2 Seeks long-term capital appreciation. Wells Fargo Funds Mgmt., LLC Wells Capital Mgmt., Inc. Wells Fargo Advantage Small Cap Value VT 2 Seeks long-term capital appreciation. Wells Fargo Funds Mgmt., LLC Wells Capital Mgmt., Inc. Western Asset Variable Global High Yield Bond II Seeks to maximize total return. Legg Mason Partners Fund Advisor, LLC Western Asset Mgmt. Co. and Western Asset Mgmt. Co. Ltd. Please Retain This Supplement For Future Reference 19
